10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2218-CV~01146-RSL DOCUment 19-1 Filed 02/22/19 Page l Of ll

Hon. Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

BRADLEY A. KECK, MICHAEL R. No. C18-001146-RSL
JEPPESEN and HERBERT W. WILSON,
Plaintiffs, STIPULATED PROTECTIVE ORDER
v.
THE CH`Y OF SEATTLE,

[CLERK’S ACTION REQUIRED]
Defendant.

 

 

 

 

1. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or private
information for Which special protection may be warranted Accordingly, the parties hereby stipulate
to and petition the court to enter the following Stipulated Protective Order. The parties acknowledge
that this agreement is consistent With LCR 26(c). It does not confer blanket protection on all
disclosures or responses to discovery, the protection it affords from public disclosure and use extends
only to the limited information or items that are entitled to confidential treatment under the
applicable legal principles, and it does not presumptively entitle parties to file confidential

information under seal.

ST[PULATED PROTECTIVE ORDER (C18-001146-RSL) - 1 Pete" S- l_i°'mes
Seattle C1ty Attomey

701 5th Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01146-RSL Document 19-1 Filed 02/22/19 Page 2 of 11

2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things produced

 

personal financial inforrnation: personal medical information:

 

personal identifiers such as social security numbers. birth dates. addresses and employee identifiers;
personnel files: documents containing personal benefit and beneficiar\-l information: disciplinaryl
information; performance evaluations: investinations_of claims. including supporting interviews and
M
3. SCOPE

The protections conferred by this agreement cover not only confidential material (as defined
above), but also (1) any information copied or extracted from confidential material; (2) all copies,
excerpts, summaries, or compilations of confidential material; and (3) any testimony, conversations,
or presentations by parties or their counsel that might reveal confidential material

However, the protections conferred by this agreement do not cover information that is in the
public domain or becomes part of the public domain through trial or otherwise.
4. ACCESS TO AND USE OF CONFIDENTLAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is disclosed or
produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation Confidential material may be disclosed only to the
categories of persons and under the conditions described in this agreement Confidential material
must be stored and maintained by a receiving party at a location and in a secure manner that ensures

that access is limited to the persons authorized under this agreement

STIPULATED PROTECTIVE ORDER (C18-001 146-RSL) - 2 - Pefel‘ S- H°lmes
Seattle C1ty Attomey

701 5th Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01146-RSL Document19-1 Filed 02/22/19 Page 3 of 11

4.2 Disclosure of “CONFIDENTIAL” Infonnation or Items. Unless otherwise ordered
by the court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to:

(a) the receiving party’s counsel of` record in this action, as well as employees of
counsel to Whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties agree
that a particular document or material produced is for Attorney’s Eyes Only and is so designated;

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the court, court personnel, and court reporters and their staf`f;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of` any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and Who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must be
separately bound by the court reporter and may not be disclosed to anyone except as permitted under
this agreement;

(g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information

STIPULATED PROTECTIVE ORDER (C18-001 146-RSL) - 3 Peter S' H°lmes
Seattle C1ty Attorney

701 5th Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01146-RSL Document19-1 Filed 02/22/19 Page 4 of 11

4.3 Filing Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer With the designating party, in
accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
remove the confidential designation, whether the document can be redacted, or whether a motion to
seal or stipulation and proposed order is warranted During the meet and confer process, the
designating party must identify the basis for sealing the specific confidential information at issue,
and the filing party shall include this basis in its motion to seal, along with any objection to sealing
the information at issue, Local Civil Rule 5(g) sets forth the procedures that must be followed and
the standards that will be applied When a party seeks permission from the court to file material under
seal. A party who seeks to maintain the confidentiality of its information must satisfy the
requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
the strong presumption of public access to the Court’s files.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party or
non-party that designates information or items for protection under this agreement must take care to
limit any such designation to specific material that qualifies under the appropriate standards. The
designating party must designate for protection only those parts of material, documents, items, or
oral or written communications that qualify, so that other portions of the material, documents, items,
or communications for which protection is not warranted are not swept unjustifiany within the ambit
of this agreement

Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

STIPULATED PROTECTIVE ORDER (C18-001 146-RSL) - 4 Petel‘ S- H°lmes
Seattle C1ty Attorney

701 5th Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-Oll46-RSL Document19-1 Filed 02/22/19 Page 5 of 11

encumber or delay the case development process or to impose unnecessary expenses and burdens on
other parties) expose the designating party to sanctions

If it comes to a designating party’s attention that information or items that it designated for
protection do not qualify for protection, the designating party must promptly notify all other parties
that it is withdrawing the mistaken designation

5.2 Manner and Timing of Desigr_rations. Except as otherwise provided in this agreement
(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, disclosure
or discovery material that qualifies for protection under this agreement must be clearly so designated
before or when the material is disclosed or produced.

(a) lnformation in documentarv form: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
the designating party must affix the word “CONFIDENTIAL” to each page that contains
confidential material If only a portion or portions of the material on a page qualifies for protection,
the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins).

(b) Testimonv given in deposition or in other pretrial proceedings: the parties and
any participating non-parties must identify on the record, during the deposition or other pretrial
proceeding, all protected testimony, without prejudice to their right to so designate other testimony
after reviewing the transcript Any party or non-party may, within fifteen days after receiving the
transcript of` the deposition or other pretrial proceeding, designate portions of the transcript, or
exhibits thereto, as confidential If a party or non-party desires to protect confidential information at
trial, the issue should be addressed during the pre-trial conference

(c) Other tangible items: the producing party must affix in a prominent place on

STIPULATED PROTECTIVE ORDER (C18-001146-RSL) - 5 P°t°r S- H°lmes
Seattle C1ty Attomey

701 5th Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01146-RSL Document 19-1 Filed 02/22/19 Page 6 of 11

the exterior of the container or containers in which the information or item is stored the word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection the
producing party, to the extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s right
to secure protection under this agreement for such material. Upon timely correction of a designation
the receiving party must make reasonable efforts to ensure that the material is treated in accordance
With the provisions of this agreement
6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
or a significant disruption or delay of the litigation a party does not waive its right to challenge a
confidentiality designation by electing not to mount a challenge promptly after the original
designation is disclosed.

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding confidential
designations or for a protective order must include a certification in the motion or in a declaration
or affidavit, that the movant has engaged in a good faith meet and confer conference with other
affected parties in an effort to resolve the dispute without court action The certification must list the
date, manner, and participants to the conference. A good faith effort to confer requires a face-to-face
meeting or a telephone conference

6.3 Judicial Intervention If the parties cannot resolve a challenge without court

STIPULATED PROTECTIVE ORDER (C18-001 146-RSL) - 6 Pe*el' S- l_I°lmeS
Seattle C1ty Attomey

701 5th Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-Oll46-RSL Document 19-1 Filed 02/22/19 Page 7 of 11

intervention the designating party may file and serve a motion to retain confidentiality under Local
Civil Rule 7 (and in compliance With Local Civil Rule 5(g), if applicable). The burden of persuasion
in any such motion shall be on the designating party, Frivolous challenges, and those made for an
improper purpose (e.g. , to harass or impose unnecessary expenses and burdens on other parties) may
expose the challenging party to sanctions All parties shall continue to maintain the material in
question as confidential until the court rules on the challenge.

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party must:
(a) promptly notify the designating party in writing and include a copy of the

subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to issue
in the other litigation that some or all of the material covered by the subpoena or order is subject to
this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by
the designating party whose confidential material may be affected.

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement the receiving
party must immediately (a) notify in writing the designating party of the unauthorized disclosures
(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

person or persons to whom unauthorized disclosures were made of all the terms of this agreement

STIPULATED PROTECTIVE ORDER (C18-001146-RSL) - 7 P°t°l‘ S- H°lmes
Seattle C1ty Attomey

701 5th Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01l46-RSL Document 19-1 Filed 02/22/19 Page 8 of 11

and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
Bound” that is attached hereto as Exhibit A.

9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently produced
material is subject to a claim of privilege or other protection the obligations of the receiving parties
are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
modify whatever procedure may be established in an e-discovery order or agreement that provides
for production without prior privilege review. The parties agree to the entry of a non-waiver order
under Fed. R. Evid. 502(d) as set forth herein
10. NON TERM]NATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action including all appeals, each receiving party
must return all confidential material to the producing party, including all copies, extracts and
summaries thereof. Altematively, the parties may agree upon appropriate methods of destruction

Notwithstanding this provision counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition and hearing transcripts, correspondence, deposition
and trial exhibits, expert reports, attorney work product, and consultant and expert work product,
even if such materials contain confidential material

The confidentiality obligations imposed by this agreement shall remain in effect until a
designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED this 22nd day of February, 2019.

PETER S. HOLl\/IES

Seattle City Attomey THE WEISS LAW FIRM, PLLC
STIPULATED PROTECTIVE ORDER (C18-001146-RSL) - 8 Pete' S- ]_J°lmes
Seattle C1ty Attomey

701 5th Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01146-RSL Document 19-1

s/ Rachel Seals

RACHEL SEALS, WSBA # 48602
MOLLY DAILY, WSBA #28360
Assistant City Attomeys

Seattle City Attorney’s Office

701 Fif`th Ave., Suite 2050

Seattle, WA 98104-7097

Ph: (206) 684-0374 / (206) 684-8289
Fax: (206) 684-8284
rachel.seals@seattle. gov
molly.daily@seattle. gov

Attomeys for Defendant

By:

Filed 02/22/19 Page 9 of 11

s/ Reba Weiss

REBA WEISS, WSBA #12876
@)ermission to sign obtained via email)
1416 NW 46th St., Suite 301

Seattle, WA 98107

T: (206) 508-5933
reba@weisslawfirm.org

TELLER & ASSOCIATES, PLLC

SARA AM[ES, WSBA #36626
STEPHEN A. TELLER, WSBA #23372
1139 34th Ave., Suite B

Seattle, WA 98122

T: (206) 324-8969 / F: (206) 860-3172
sara@stellerlaw.com
steve@stellerlaw.com

Attorneys for Plaintiff

PURSUANT TO STIPULATION, IT IS SO ORDERED.

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

state proceeding, constitute a waiver by the producing party of any privilege applicable to those

documents, including the attorney-client privilege, attorney work-product protection or any other

privilege or protection recognized by law.

p_
DATEDthis 9.(0 day of EW(`M# ,2019_

//tt$(am/z

Robeft S. Lasnik
United States District Court Judge

STIPULATED PROTECTIVE ORDER (C18-001146-RSL) - 9

Peter S. Holmes

Seattle City Attomey

701 5th Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01146-RSL Document19-1 Filed 02/22/19 Page 10 of 11

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

l, [print or type full name], of

 

[print or type full address], declare under penalty of

 

perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued
by the United States District Court for the Westem District of Washington on [date]

in the case of Bradler A. Keck. et al. v. Ci:r of Seattle. Cause No. C18-001146-

 

to-it-by-t-he-eeu-Ft-}. I agree to comply with and to be bound by all the terms of this Stipulated

Protective Order and I understand and acknowledge that failure to so comply could expose me to
sanctions and punishment in the nature of contempt I solemnly promise that I will not disclose in
any manner any information or item`that is subject to this Stipulated Protective Order to any person
or entity except in strict compliance with the provisions of this Order.

I iiirther agree to submit to the jurisdiction of the United States District Court for the Westem
District of Washington for the purpose of enforcing the terms of this Stipulated Protective Order,
even if such enforcement proceedings occur after termination of this action

Date:

 

City and State where sworn and signed:

 

Printed name:

Signature:

 

STIPULATED PROTECTIVE ORDER (C18-001 146-RSL) - 10 P°t°r S~ I_{°lmes
Seattle C1ty Attomey

701 5th Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200

 

